Citation Nr: 0927965	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for psoriasis of 
the elbows and fingernails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served from August 1973 to 
October 1980 and from September 1984 to December 2002.  

This appeal arises from an original rating decision issued by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) that awarded service connection 
for psoriasis in January 2003 and assigned a noncompensable 
(0 percent) rating.  The Veteran appealed the assigned 
rating.  The Board remanded the decision to the RO via the 
Appeals Management Center (AMC) for due process and further 
development in August 2007. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Beginning January 1, 2003, the Veteran has been service 
connected at a noncompensable rating.

3.  Throughout the pendency of the appeal, the Veteran's 
psoriasis has involved less than 5 percent of the entire body 
and less than 5 percent of exposed areas.


CONCLUSION OF LAW

The criteria for an initial compensable rating for psoriasis 
have not been met.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Code 7816.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
psoriasis was received in July 2002.  He was notified of the 
general provisions of the VCAA by the AMC in correspondence 
dated October 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in May 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence from the AMC dated October 2007.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) 2008.  As the 
Veteran voiced disagreement with the assigned rating for 
psoriasis in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record service treatment records, private 
examination records, and the Veteran and his representative's 
statements.  

The Board recognizes that the Veteran submitted release 
authorization forms for treatment received by private 
physicians in response to the AMC's October 2007 letter.  The 
release forms were outdated and the AMC was unable to use 
them to request evidence.  The AMC notified the Veteran of 
the outdated authorization forms by a letter dated February 
2009 and requested current authorization forms for the 
evidence.  A review of the record found that the February 
2009 request was unanswered.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2008).  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2008).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation 
of disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 4.3 (2008).



781
6
Psoriasis:
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008)


7801
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and 
nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. 
cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008)
780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008)

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321 
(2008).


Factual Background and Analysis

The Veteran submitted his claim for service connection for 
psoriasis in July 2002.

In a VA fee-basis physical examination dated July 2002, 
performed prior to the Veteran's separation from service, his 
skin and nail conditions were diagnosed as psoriasis of the 
elbows and nails.  The examining physician noted that the 
psoriasis flared, but had persisted and was somewhat pruritic 
and crusting in nature.  The note indicated that the Veteran 
used a number of topical medications for relief.

During an April 2004 VA skin diseases examination, the 
Veteran reported he had psoriasis involving the nails on both 
of his hands and feet.  He stated that he was not on any 
medications and he had not been receiving any treatment for 
his skin and nail conditions.  The Veteran reported that his 
last treatment was between 1995 and 1998 when he underwent a 
series of steroid injections under the nail beds and into the 
cuticles.  The Veteran related that he used one-percent over-
the-counter hydrocortisone cream with good relief and he was 
last on oral steroids in 1995.

Upon examination, the physician noted psoriatic discoloration 
on all ten fingernails involving less than 1/3 to 1/4 of the 
surface of each of the nails.  The Veteran was diagnosed with 
psoriasis involving well under one-percent of his total body 
surface area.  The condition also affected the 1st, 4th and 5th 
toenails, involving well under 1/4 of the nail surface.  The 
examiner observed no plaques, and no lesions on the elbows, 
arms, legs, scrotum, back, chest, and upper and lower 
extremities.  

In a statement dated July 2004, the Veteran contended that he 
deserved a ten-percent rating for psoriasis.  He stated that 
treatment for psoriasis of his fingernails was stopped in 
1998 because doctors treating his condition had exhausted all 
known treatment options without success.  The Veteran urged 
VA to consider not only the appearance of his nails, but also 
the acute pain that he has suffered due to his condition.

After a complete review of the evidence of record, the Board 
finds that the Veteran is not entitled to an initial 
compensable rating for psoriasis.  Though it is not contested 
that the Veteran currently suffers from psoriasis, there is 
no competent medical evidence of record to suggest that a 
higher compensation rating is warranted at this time.

In order to warrant a compensable rating, the Veteran must 
provide medical evidence that his psoriasis affects more than 
5 percent of his body or that he is treated with systematic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  The VA skin diseases examiner opined that the 
Veteran's psoriasis involved well under one-percent of his 
total body surface area in April 2004.  Further, the Veteran 
reported using over-the-counter hydrocortisone cream to treat 
his psoriasis and stated that he had not used oral steroids 
since 1995.

The Board has considered the Veteran's contentions that he 
submitted to supplement his July 2004 VA Form 9.  
Unfortunately, the Rating Schedule does not take into account 
the Veteran's subjective level of pain in determining 
disability ratings.  Consideration of factors wholly outside 
the rating criteria constitutes error as a matter of law.  
See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).

The Board also finds there is no evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
psoriasis, that would take the Veteran's case outside the 
norm so as to warrant an extraschedular rating.  See 38 
C.F.R. § 3.321 (2008).  Although the Veteran has complained 
of pain associated with his psoriasis, there is no probative 
evidence of any marked interference with employment or daily 
life due solely to the Veteran's skin and nail conditions.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Although the Veteran may genuinely and sincerely believe that 
his psoriasis warrants an increased rating, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  See 
Grottveit v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds 
the preponderance of the evidence is against the claim.
ORDER

Entitlement to an initial compensable rating for psoriasis of 
the elbows and fingernails is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


